Citation Nr: 1529232	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  09-18 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a hypothyroidism disability.


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2001 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  The Atlanta, Georgia RO now has jurisdiction.

The Board notes that VA treatment records of the Veteran were added to the record in September and October of 2009, after the issuance of the last statement of the case (SOC) in April 2009 and prior to the transfer of the Veteran's records to the Board in May 2013.  These VA treatment records date from August 2006 and from March 2008 through August 2009.

Generally, when additional evidence is received by the agency of original jurisdiction (AOJ) after issuance of a statement of the case or an SSOC, but prior to the transfer of records to the Board, an SSOC will be furnished, unless the additional evidence received duplicates evidence previously of record or the additional evidence is not relevant to the issue on appeal.  See 38 C.F.R. § 19.37(a) (2014).

The Veteran's VA treatment records that were added to the claims file after the issuance of the last SOC but before the transfer of records to the Board relate only to an already established diagnosis.  That is, they relate only to the fact of the Veteran's current hypothyroidism, which was explicitly acknowledged in the SOC of April 2009.  As the additional evidence merely duplicates evidence previously of record, an SSOC need not be furnished to the Veteran.  Id.  Nonetheless, in light of the need to remand the case for further evidentiary development, as explained below, the RO will have the opportunity to consider this evidence when deciding the merits of the claim.

By a filing of May 2015, the Veteran requested that a scheduled Board hearing be canceled. 

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that she has a hypothyroidism disability that is related to military service.  Specifically, the Veteran has stated, "I began receiving healthcare from the VA in August 2006.  My doctor advised me that hypothyroidism is the cause of why I had such a weight gain in the past 2 years.  At the beginning of 2004, I began to gradually put on weight, [and] I eventually gained about 20-25 pounds.  My argument here is that I can prove that I was suffering with the symptoms while I was activated in the army.  I had hypothyroidism while in the army, but it was not reported because there were no tests run to find it."  See July 2008 notice of disagreement.

VA's duty to assist includes providing a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103(A)(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In the case at hand, element (1) of McLendon is met, as the Veteran has been diagnosed with the disability of hypothyroidism.  See VA treatment records of September 2006 and May 2008.

As for element (2), an event, injury, or disease in service, the Veteran's service treatment records contain no diagnosis of hypothyroidism.

However, the Veteran has submitted a medical information sheet that lists symptoms of hypothyroidism, among which are "weight gain or increased difficulty losing weight, muscle cramps and frequent muscle aches, constipation, [and] abnormal menstrual cycles.  See Veteran's filing of October 2006.

The Veteran contends that she gained weight in 2004 and 2005 during service.  Without making a finding as to whether the Veteran gained weight during service, the Board notes that weight gain is the type of obvious symptom that is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Furthermore, an October 2003 service treatment record reflects that the Veteran received medical treatment for complaints of "diarrhea, cramps, heavy menses."  A service treatment record of November 2004 also documents that the Veteran reported "missing 1 or 2 periods this year."

Thus, while there is no in-service diagnosis of hypothyroidism, the record contains evidence of in-service complaints and treatment for symptoms associated with the Veteran's currently diagnosed hypothyroidism.  The Veteran experienced cramps and abnormal menstrual cycles during service.  McLendon element (2) is therefore satisfied.

With respect to Element number 3, the Veteran alleges that her VA doctor advised her that hypothyroidism caused the weight gain that began during her service years of 2004 and 2005 and continued after service.  Accordingly, there is at least an indication in the record that the Veteran's hypothyroidism disability may be associated with the Veteran's service.

Finally, with respect to element (4), as the record currently lacks sufficient competent medical evidence for VA to make a decision on the claim.  The Board cannot make a medical determination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

On this record, the Board finds that there is evidence of a current disability, an in-service injury, and evidence that the two may be connected.  Under the "low threshold" standard of McLendon, an examination to determine if there is a nexus between the Veteran's current hypothyroidism and military service is warranted.  See McLendon at 82.

The Board notes that, while hypothyroidism is not among the enumerated chronic diseases for which presumptive service connection may apply, the law and regulations concerning presumptive service connection for chronic diseases are not to be construed to prevent the granting of service connection for any disease or disorder otherwise shown by sound judgment to have been incurred in, or aggravated by, active military, naval, or air service.  See 38 U.S.C.A. § 113(b) (West 2014); Combee v. Brown, 34 F.3d 1039 (1994).

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to obtain from the Veteran the names and addresses of all medical care providers who have treated her for the remanded claim.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.

2. If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim. The Veteran must then be given an opportunity to respond.

3. Obtain any VA treatment records dated after August 2009 pertaining to the Veteran's hypothyroidism.  All attempts to secure this evidence must be documented in the claims folder/Virtual VA eFolder.

4. After the above development is completed, schedule the Veteran for a VA medical examination by a physician to determine the nature and etiology of her current hypothyroidism disability.  The claims file and any pertinent records in the Virtual VA eFolder must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should identify any thyroid disability, including hypothyroidism.  The examiner is asked to render an opinion as to the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypothyroidism, if present, began in, was aggravated by, or is otherwise related to active military service;

The examiner is asked to provide the underlying reasons for any opinion expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable, the Veteran should be furnished a supplemental statement of the case that addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2014).




